EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
An attempt was made on January 20, 2021 to contact Applicant’s attorney, Mr. Adrian A. Sanchez, by telephone to resolve issues relating to claim 15.  There was a brief discussion about claim 15 to resolve issues related to that claim.

The drawings of January 14, 2019 are hereby accepted as FORMAL.

Please note that any mention of lines numbers of claims in this office action refers to the line numbers of claims in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Lee (‘520), cited herewith, is of general interest for relating to upmixing of an intermediate frequency signal and the structure in Figure 1, especially noting the “control unit.”

Jesperson (‘068), cited herewith, is of general interest for disclosing a narrowband transponder.

McCallister (‘519), cited herewith, is of general interest for disclosing an arrangement that is close to that claimed, at least, in claim 1, especially noting the intermediate frequency (IF) signal 52 that is output from item 44, as well as elements 18, 48, 90, 62, and 68 (bank of bandpass filters).  However, McCallister (‘519) fails to disclose the features in each of independent claims 1, 9, and 15 relating to the “control unit” selecting a bandpass filter from the bank of bandpass filters based on the generated IF signal and the generated LO signal.  McCallister (‘519) discloses in a very general manner the switching of the bandpass filters of the bandpass filter bank, noting, for example, column 11, lines 57-66.  McCallister (‘519) is believed to be the closest reference to the invention as claimed among all of the references of record.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


On line 8 of claim 15, delete the word “the” immediately before the word “transmitter” and insert –a—therefor.

Authorization for this examiner’s amendment was given in an interview with Mr. Adrian A. Sanchez on January 20, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A radio frequency transmitter device, the device comprising: a control unit; a signal generation unit configured to generate an intermediate frequency (IF) signal based on a first signal from the control unit; a local oscillator (LO) configured to generate a radio-frequency (RF) LO signal based on a second signal from the control unit; a filter bank comprising a plurality of band-pass filters (BPF), wherein each BPF of the filter bank is configured to pass a fraction of a total bandwidth of the device; a mixer configured to mix the IF signal with the LO signal to produce a RF carrier signal; wherein the control unit is configured to select a BPF from the plurality of BPFs based on the generated IF signal and the generated LO signal, and wherein the BPF of the filter bank is configured to filter the RF carrier signal.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, especially noting those also underlined, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 9 is as follows:
“9. A system comprising: a control unit; a local oscillator (LO) configured to generate a radio-frequency (RF) LO signal based on a control signal from the control unit; a first channel, the first channel comprising: a first signal generation unit configured to generate a first intermediate frequency (IF) signal based on a first signal from the control unit; a first mixer configured to: receive a first LO signal from the LO and the first IF signal from the first signal generation unit, and output a first carrier signal comprising the mixed first LO signal and first IF signal; a first bandpass filter (BPF) configured to receive the first carrier signal, and output a filtered first carrier signal, wherein the filtered first carrier signal comprises a transponder reply signal; a second channel, the second channel comprising: a second signal generation unit configured to generate a second IF signal based on a second signal from the control unit; a filter bank comprising a plurality of BPFs, wherein each BPF of the filter bank is configured to pass a fraction of a total bandwidth of the second channel; a mixer configured to mix the second IF signal with the LO signal to produce a RF carrier signal; wherein the control unit is configured to select a BPF from the plurality of BPFs based on the generated IF signal and the generated LO signal, and wherein the BPF of the filter bank is configured to filter the RF carrier signal.”  (Bold added).

In that each of dependent claims 10-14 depends ultimately from allowable, independent claim 9, each of dependent claims 10-14 is allowable for, at least, the reasons for which independent claim 9 is allowable.
The text of independent claim 15 as amended above is as follows:
“15. A method comprising: generating an intermediate frequency (IF) signal; modulating the IF signal to produce desired pulse characteristics; mixing the IF signal with a selected local oscillator (LO) signal to produce a carrier signal; selecting a bandpass filter (BPF) from a filter bank comprising a plurality of BPFs based on the IF signal and the selected LO signal, wherein each BPF of the filter bank is configured to pass a fraction of a total bandwidth of a transmitter circuit; and filtering the carrier signal with the selected BPF to produce a filtered carrier signal.”  (Bold added).
With respect to independent claim 15 as amended above, none of the prior art of record discloses in combination the claimed features in bold above, especially noting those also underlined, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648